599 S.E.2d 409 (2004)
358 N.C. 545
Alice Corbett STAFFORD, Et vir.
v.
COUNTY OF BLADEN.
No. 197P04.
Supreme Court of North Carolina.
June 24, 2004.
K. Edward Greene, Kathleen A. Naggs, Raleigh, Michelle F. Lynch, for Alice Corbett Stafford and William E. Stafford, Jr.
W. Leslie Johnson, Jr., Bladen County Attorney, J. Gates Harris, Red Springs, for Bladen County.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs on the 29th day of April 2004 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Attorney General, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 24th day of June 2004."
Upon consideration of the petition filed on the 29th day of April 2004 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of June 2004."